Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 11/29/2021. The changes and remarks disclosed therein have been considered. Claim 14 has been cancelled by the amendment. Claim 1 has been amended. Therefore, claims 1, 3, 5-6, 9-13 remain pending in the application.

Allowable Subject Matter
Claims 1, 3, 5-6, 9-13 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Manning (US 20160372177 Al).
Manning discloses apparatuses and methods related to determining an XOR value in memory. An example method can include performing a NAND operation on a data value stored in a first memory cell and a data value stored in a second memory cell. The method can include performing an OR operation on the data values stored in the first and second memory cells. The method can include performing an AND operation on the result of the NAND operation and a result of the OR operation without transferring data from the memory array via an input/output (I/O) line.
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a differential sense amplifier for outputting an output bit based on a difference between data read from the first cell and data read from the second cell, the differential sense amplifier comprising a built-in offset to cause the output bit to be a preferred value when the first cell and the second cell contain an identical value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824